IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

              STATE OF TENNESSEE v. KELLY ANN HANCOCK

                            Criminal Court for Williamson County
                                       No. I-205-1197



                    No. M2000-02436-CCA-R3-CD - Filed August 23, 2001


                                              ORDER

The appellant, Kelly A. Hancock appeals as a matter of right from her conviction for driving under
the influence. She contends the evidence is insufficient to support the jury’s verdict of guilt. After
a review of the evidence we affirm the conviction pursuant to Rule 20 of the Rules of the Court of
Criminal Appeals.
                                               FACTS
        On February 20, 1997, officers with the Williamson County Sheriff’s Department were called
to the scene of a two-car accident on Hillsboro Road. Upon arrival, officers approached the
appellant, who was the driver of one of the car’s involved in the accident. The appellant was not the
driver at fault in the accident. As the officers were speaking with the appellant, they observed an
odor of alcohol and found an empty bottle of Zima in the appellant’s van. The appellant became
argumentative as the officers questioned her about the accident. The officers then required the
appellant to perform a field sobriety test which she failed. The appellant was then read a standard
implied consent form and agreed to provide a blood sample.
        The appellant’s blood was sent to the Tennessee Bureau of Investigation for toxicology
testing. The toxicology test indicated that her blood alcohol content was 0.16 percent.
        On November 10, 1997, the appellant, Kelly A. Hancock, was indicted by a Williamson
County Grand Jury and charged with one count of Driving Under the Influence (.10 percent or more).
Following a jury trial, the appellant was convicted and fined $350 and, on August 16, 2000, the trial
court sentenced her 11 months and 29 days suspended except for forty-eight hours incarceration in
the county jail. A motion for new trial was denied on September 29, 2000. On that same date, the
appellant filed a notice of appeal to this court.

                                              ANALYSIS
         On appeal, the appellant raises one issue. The appellant contends that the evidence presented
at trial was insufficient to find her guilty of driving under the influence beyond a reasonable doubt
because the testimony of Officer Marsha A. Brolsman was inherently unreliable and inconsistent.
         When an appellant challenges the sufficiency of the evidence, this Court does not reweigh
or reevaluate the evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn.1978). A jury verdict
approved by the trial judge accredits the state's witnesses and resolves all conflicts in favor of the
state. State v. Bigbee, 885 S.W.2d 797, 803 (Tenn.1994); State v. Cabbage, 571 S.W.2d 832, 835
(Tenn.1978). On appeal, the state is entitled to the strongest legitimate view of the evidence and all
legitimate or reasonable inferences which may be drawn therefrom. Bigbee, 885 S.W.2d at 803;
Harris, 839 S.W.2d at 75. This Court will not disturb a verdict of guilt due to the sufficiency of the
evidence unless the defendant demonstrates that the facts contained in the record and the inferences
which may be drawn therefrom are insufficient, as a matter of law, for a rational trier of fact to find
the accused guilty beyond a reasonable doubt. State v. Brewer, 932 S.W.2d 1, 19 (Tenn. Crim. App.
1996). Accordingly, it is the appellate court's duty to affirm the conviction if the evidence, viewed
under these standards, was sufficient for any rational trier of fact to have found the essential elements
of the offense beyond a reasonable doubt. Tenn. R. App .P. 13(e); State v. Cazes, 875 S.W.2d 253,
259 (Tenn.1994).
        On appeal, the appellant bases her appeal on the credibility of the arresting officer. As an
appellate court, we are not in a position to and will not reweigh the credibility and weight that a jury
gives a witness or a particular piece of evidence. State v. Cabbage, 571 S.W.2d 832, 835
(Tenn.1978); State v. Bigbee, 885 S.W.2d 797, 803 (Tenn.1994). Nevertheless, there was ample
evidence presented at trial to support the jury’s verdict. Officer Brolsman testified that the defendant
was driving her vehicle on a public road on the night of her arrest. Upon detecting the odor of
alcohol officers requested that the appellant perform a field sobriety test which she failed. An empty
container for an alcoholic beverage was found in the appellant’s vehicle. A blood test revealed that
the defendant’s blood alcohol content was 0.16 percent. The evidence supports a conviction for
driving with a blood alcohol content of 0.10 percent or more.

                                       CONCLUSION
       Accordingly, we affirm the judgment of the trial court pursuant to Rule 20 of the Tennessee
Court of Criminal Appeals. Costs of the appeal will be paid by the appellant, Kelly Ann Hancock.




                                                        ____________________________________
                                                        JERRY L. SMITH, JUDGE


                                                        ____________________________________
                                                        JOHN EVERETT WILLIAMS, JUDGE


                                                        ____________________________________
                                                        NORMA MCGEE OGLE, JUDGE




                                                  -2-